285 So.2d 512 (1973)
In re Harold MAYBERRY
v.
STATE of Alabama.
Ex parte Harold Mayberry.
SC 567.
Supreme Court of Alabama.
November 1, 1973.
N. P. Callahan, Jr., Birmingham, for petitioner.
No brief for the State.
McCALL, Justice.
Petition of Harold Mayberry for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Mayberry v. State of Alabama, 51 Ala.App. , 285 So.2d 507.
Writ denied.
HEFLIN, C. J., and COLEMAN, BLOODWORTH and JONES, JJ., concur.